IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0556
                               Filed March 2, 2022


RICHARD GROUT as Trustee of the HELEN SCHARDEIN 2018 REVOCABLE
TRUST,
     Plaintiff-Appellee,

vs.

DAN R. SICKELS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Ringgold County, Michael Jacobsen,

Judge.



      Dan Sickels appeals a district court ruling on a petition for partition of real

property and the award of net proceeds. AFFIRMED.



      David J. Hellstern and J. Mason Bump (until withdrawal) of Sullivan & Ward,

P.C., West Des Moines, for appellant.

      Douglas D. Daggett, Creston, for appellee.



      Heard by May, P.J., and Schumacher and Badding, JJ.
                                           2


BADDING, Judge.

         This case presents a deceptively simple question—does a warranty deed

conveying a joint tenant’s “undivided interest” in real estate to a revocable trust “for

estate planning purposes” show sufficient evidence of an intent to sever the joint

tenancy? We conclude the answer to this question is yes, and affirm the district

court.

I.       Background Facts and Proceedings

         Helen Schardein passed away in March 2019 at the age of ninety-eight.

She was a widow and without children when she died. Her nephew, Richard Grout,

lived thousands of miles away in Oregon, although they spoke frequently and saw

one another on an annual basis.

         Schardein owned an insurance, real estate, and abstracting company. She

was, by all accounts, a “very sharp lady” who accumulated multiple rental units

over the years. Dan Sickels was one of her tenants. He became friends with

Schardein and “did handyman work” on her rental units. As their friendship grew,

Sickels stopped charging Schardein for his work and began helping her out in other

ways. Sickels explained that Schardein wasn’t able to drive because she had

macular degeneration. So he “took her wherever she needed to go”—shopping,

errands, doctors’ appointments, and the like. Sickels and Schardein talked to one

another every day and traveled together. Sickels helped her find an investment

property in Florida where they spent time every winter for a month or two.

         In 2014, Sickels said that Schardein told him that “she always wanted a

place” at Sun Valley Lake in Mount Ayr, Iowa. She liked to go out for rides on the

boat, and Sickels liked to fish. According to Sickels, Schardein told him
                                         3


       that she wanted to do something for me but she didn’t want to rewrite
       her will that she had written in 2004. She wanted to just give me
       something on the joint tenancy that I could have without probate and
       she’d take care of me that way on her death.

Sickels described Schardein as “very vibrant, very healthy” at the time.

       After this discussion, Schardein purchased the Sun Valley Lake property for

$85,000. Before having the deed prepared, realtor Helen Kimes asked Schardein

how she wanted to hold title. Schardein said that she wanted the title to be in joint

tenancy with Sickels “[w]ith the regular full right of survivorship.” Kimes remembers

asking Schardein, “Now, Helen, you understand that it goes automatically to the

other party if something happens to either of you?” And Schardein replied, “Yes.”

As a result, the warranty deed transferring the property conveyed it to “Helen

Schardein and Dan R. Sickels as Joint Tenants with Full Rights of Survivorship,

and not as Tenants in Common.” Schardein and Sickels both insured the property,

but Schardein paid the property taxes, homeowners’ association dues, water, and

sewer herself.

       In late October 2018, Schardein suffered a stroke. Her nephew, Grout, a

retired trust officer for a national bank, flew in from Oregon to care for her. When

Grout arrived, Schardein was in a Des Moines hospital. Grout testified Schardein

“was limited in her physical capabilities and her communication capabilities” but,

“[m]entally, she was the same.” Through physical therapy, her condition improved,

and she was moved into a rehabilitation center.

       On November 13, while at the rehabilitation center, Schardein executed a

series of legal documents: (1) a statutory power of attorney, (2) a declaration of

trust, and (3) a warranty deed concerning the Sun Valley Lake property. The power
                                          4


of attorney, which was effective upon execution,1 designated Grout as Schardein’s

agent and authorized him to make decisions concerning Schardein’s property. The

declaration of trust established the “Helen Schardein 2018 Revocable Trust,” into

which Schardein conveyed all of her real and personal property with Iowa State

Savings Bank as trustee.2 An attachment to the trust listed “all real estate which

is or will become part of the trust estate.” Included in that list was the Sun Valley

Lake property, along with four other properties owned by Schardein. The warranty

deed, executed by Grout as Schardein’s agent, conveyed the Sun Valley Lake

property to the trust through the following language:

              For One Dollar and other valuable consideration, Helen
       Schardein, a single person (Grantor), hereby conveys to Helen
       Schardein 2018 Revocable Trust (Grantee), the following
       described real estate in Ringgold County, Iowa:
              ....
              All of my undivided interest in and to [legal description for
       the Sun Valley Lake property].
              This deed is given for estate planning purposes . . . .

       In October 2019, after Schardein’s death, Sickels filed an affidavit of

surviving joint tenant for change of title to the real estate with the local recorder’s

office. The affidavit was recorded, but the title was apparently not changed.

Believing he was the owner of the property, Sickels listed the property for sale. He

accepted an offer on the property in April 2020, and a title opinion was prepared

showing that Schardein’s trust owned a one-half interest.



1 The power of attorney listed Schardein as the principal, noted her physical
inability to sign, and was “signed by [a proxy] in the Principal’s presence and at the
Principal’s express direction.” The trust was signed in the same manner.
2 Later, due to a disagreement between the trustee and Grout about the

management of trust assets, the trustee resigned. In March 2019, the trust was
amended to designate Grout as trustee.
                                             5


          Upon learning of the potential sale, Grout filed a petition for partition of the

property in his role as trustee. The petition alleged “[c]o-ownership” of the property

was “no longer in the best interests of the parties” and requested that the property

be partitioned by sale. Grout further requested that because “Schardein provided

all of the monetary consideration for the purchase of this real estate then all of the

net proceeds of the sale of this real estate should be allocated to her revocable

trust.” In his answer, Sickels largely denied the petition’s allegations. With the

court’s approval, the parties stipulated to the sale of the property for $80,000 and

deposited the proceeds to be held in escrow pending resolution of the partition

action.

          In December, Sickels filed a motion for summary judgment, asserting the

2018 deed did not express an intent to sever the joint tenancy and any interest

held by Schardein or the trust was extinguished upon Schardein’s death in March

2019. Grout filed a resistance and cross-motion for summary judgment, arguing

the 2018 deed severed the joint tenancy and Schardein’s capital contributions to

the real estate warranted awarding the net proceeds of sale to the trust. The court

denied both motions.3

          The matter proceeded to a bench trial in March 2021. In closing argument,

Grout argued Sickels’s “case is based upon his wishes.” Rather than looking at

“secondhand evidence of” Schardein’s intent, Grout instead focused on the

“warranty deed conveying all of [Schardein’s] undivided interest in the subject real

estate to the Helen Schardein 2018 Revocable Trust.” He argued that deed


3 Sickels’s motion was denied due to the existence of genuine issues of material
fact precluding summary judgment, and Grout’s was denied as untimely.
                                          6


“operate[d] as the unilateral severance of the joint tenancy converting the

ownership to tenants in common.” Based on the tenancy in common, Grout again

argued the net proceeds should go to the trust because Schardein was the primary

capital investor in the property. Sickels responded the joint tenancy was never

severed and he is therefore the sole owner as the surviving joint tenant.

       In its ensuing ruling, the district court framed the issues as follows: (1)

whether the 2018 deed transferring the property to the trust severed the joint

tenancy and, if so, (2) how should the net proceeds of the sale be allocated? The

court found the declaration of trust established Schardein’s intent to sever the joint

tenancy. That intent, according to the court, was effectuated by the warranty deed,

which converted the trust and Sickels to tenants in common. Due to Sickels’s lack

of financial contributions to the property, the court awarded all of the net proceeds

to the trust. Sickels appeals.

II.    Standard of Review

       An action to partition real property is an equitable proceeding, which we

review de novo. Iowa Code § 651.2 (2020); Iowa R. App. P. 6.907; Newhall v.

Roll, 888 N.W.2d 636, 640 (Iowa 2016).

III.   Analysis

       A.     Severance of Joint Tenancy

       Sickels claims that absent an explicit manifestation of intent to sever the

joint tenancy in the 2018 deed, the district court erred in concluding the joint

tenancy was severed. He points out the deed’s notation that it was effectuated

“for estate planning purposes only” to avoid probate proceedings and professes

the deed “merely transferred [Schardein’s] then current interest as a joint tenant
                                          7


without modifying or severing the joint tenancy.” As such, he argues he became

the sole owner upon Schardein’s death as the surviving joint tenant.

       To evaluate Sickels’s arguments, we must first lay out the nature of joint

tenancy property under Iowa law. “Joint tenancy property is property held by two

or more parties jointly, with equal rights to share in the enjoyment of the whole

property during their lives, and a right of survivorship which allows the surviving

party to enjoy the entire estate.” In re Est. of Thomann, 649 N.W.2d 1, 5–6 (Iowa

2002) (citation omitted). “Thus, a joint tenant owns an undivided interest in the

entire estate to which is attached the right of survivorship.” In re Est. of Bates, 492

N.W.2d 704, 706 (Iowa Ct. App. 1992). “A joint tenant’s survivorship interest is

also known as the accretive interest, and the tenant’s undivided interest is also

called the proportional interest.” Thomann, 649 N.W.2d at 6. As one court has

explained, the survivorship, or accretive interest, is

       an expectancy that is not irrevocably fixed upon the creation of the
       estate; it arises only upon success in the ultimate gamble—
       survival—and then only if the unity of the estate has not theretofore
       been destroyed by voluntary conveyance, by partition proceedings,
       by involuntary alienation under an execution, or by any other action
       which operates to sever the joint tenancy.

Taylor v. Canterbury, 92 P.3d 961, 965 (Colo. 2004) (citation omitted). Thus, “the

right of survivorship is not fixed in such a way as to constrain a joint tenant from

changing his mind and abrogating it.” Id.

       “It is the right of survivorship that is the distinguishing feature of a joint

tenancy.” Thomann, 649 N.W.2d at 6. And it is the right of survivorship that also

makes joint tenancies popular. In re Est. of Johnson, 739 N.W.2d 493, 494 (Iowa

2007). “Yet the concomitant right of each joint tenant to destroy the joint tenancy,
                                           8


and thus the right of survivorship, is not always popular, particularly for the

surviving joint tenant.” Id. And therein lies the rub. Id.

       Severance of a joint tenancy may be effectuated mutually between or

among joint tenants, but it may also be effectuated “by the act of one or less than

all of them.” Thomann, 649 N.W.2d at 6 (quoting In re Baker’s Est., 78 N.W.2d

863, 867 (Iowa 1956)). While property held in joint tenancy is not devisable by will,

“a joint tenancy may be terminated by one party’s conveyance of the interest of

that joint tenant” and converted into a tenancy in common. Id.; accord Johnson,

739 N.W.2d at 501 (“[W]e have always recognized a conveyance will sever or

terminate a joint tenancy . . . .”)4; Bates, 492 N.W.2d at 706 (“[A] conveyance by

one of the parties may also terminate a joint tenancy . . . .”).

       Sickels does not quibble with these propositions. Instead, he argues under

the “intent-based approach” adopted in Johnson, 739 N.W.2d at 498, the 2018

deed “did not and cannot itself, with its boilerplate language, divest [Sickels] of his

one-half, undivided joint tenancy interest.” At oral arguments, Sickels conceded

he was really arguing that Johnson requires an express statement of intent in the

relevant instrument—something along the lines of, “It is my intent to sever the joint

tenancy.” Though such an approach might be preferable to avoid any dispute as

to a grantor’s intent, Sickels’s argument reads too much into Johnson.




4 Although the two terms are used interchangeably, the court in Johnson noted
they are distinct. 739 N.W.2d at 496 n.5. Severance normally involves the joint
tenancy being converted to a tenancy in common, while termination involves
elimination of one party’s interest by vesting entire ownership in the other. Id.
                                          9


       In abandoning the four-unities test in favor of an “intent-based approach,”5

the court in Johnson recognized “this approach does not simply permit a court to

determine the intent of a party under the facts and then fulfill it.” 739 N.W.2d at

498.

       Instead, it seems fundamental that intent must be derived from an
       instrument effectuating the intent to sever the joint tenancy. Thus,
       we begin with the premise that intent unaccompanied by some action
       or instrument sufficient to corroborate and give effect to that intent
       will not create, sever, or terminate a joint tenancy.

Id. at 499 (emphasis added). Here, we have three instruments the parties agree

are valid—the 2018 deed, along with the contemporaneously executed power of

attorney and declaration of trust. Cf. id. at 499–500 (stating a void deed cannot

work a severance at common law or under the intent-based approach). So the

question is whether these instruments showed an intent to sever the joint tenancy.

We conclude they did.

       Starting with the deed, Sickels argues it “was effectuated ‘for estate

planning purposes only,’ to simply avoid having to open a probate estate for

[Schardein], and merely transferred [her] then current interest as a joint tenant

without modifying or severing the joint tenancy.” But transferring the Sun Valley

Lake property to a trust was not necessary to avoid probate at Schardein’s death

because, had she done nothing, the property would have transferred to Sickels by

operation of law as the surviving joint tenant. See In re Est. of Logan, 115 N.W.2d


5 At common law, “questions concerning the existence of joint tenancies were
answered by resorting to the ‘four unities’ of interest, title, time, and possession.”
Johnson, 739 N.W.2d at 496. Amid criticism of the rule, Iowa began gravitating
toward an intent-based approach many years ago. Id. at 497. Our supreme court
decided to officially abandon the four-unities test in Johnson and, in its place,
expressly adopted an intent-based approach. Id.
                                           10


701, 704 (Iowa 1962) (“The real estate involved was held in joint tenancy with a

right of survivorship, and if the only purpose in making the will was to provide for a

fee simple title in the survivor, there was no reason for the will.”); see also R.H.

Helmholz, Realism and Formalism in the Severance of Joint Tenancies, 77 Neb.

L. Rev. 1, 4 (1998) (“[J]oint tenancy avoids the expense and trouble of probate.”).

       “Actions that are inconsistent with the right of survivorship may terminate a

joint tenancy.” Taylor, 92 P.3d at 966. Here, when Schardein conveyed her

“undivided interest” in the Sun Valley Lake property to her trust to be put to use in

ways inconsistent with a right of survivorship to Sickels, said action “expressed [a]

specific purpose of having the control and the right of disposition of her half of the

property” and, thus, severed the joint tenancy. Cf. Reiss v. Reiss, 114 P.2d 718,

746–47 (Cal. Ct. App. 1941) (finding joint tenancy severed upon conveyance of

proportional interest to a trust with the purpose of destroying the incident of

survivorship)6; see also Taylor, 92 P.3d at 966 (stating that historically, “conveying

the property to a third party” or “transferring legal title into a trust” were “considered

to be effective means of severing a joint tenancy”); Wood v. Pavlin, 467 S.W.3d

232, 324–26 (Mo. Ct. App. 2015) (considering appeal involving one joint tenant

transferring undivided interest to his revocable trust five months before death and

finding transfer severed joint tenancy, recognizing the “national norm” of the ability

to unilaterally sever and the absence of restraint on alienation); Bryant v. Bryant,


6  While Reiss was decided under a four-unities analysis, which has been
abandoned in Iowa, the Reiss court’s holding also appears to comport with the
intent-based approach applied by Iowa courts. See N. William Hines, Joint
Tenancies in Iowa Today, 98 Iowa L. Rev. 1233, 1256 (Iowa 2013) (noting that
Johnson did not “radically alter[] the joint-tenancy landscape with respect to
severance law”).
                                         11


522 S.W.3d 392, 413 (Tenn. 2017) (finding that where one joint tenant conveyed

by quitclaim deed an “undivided interest, right, and title” to her grandson without

limitation, she severed the joint tenancy).

         The “boilerplate language” of the deed highlighted by Sickels “stating that

the grantors ‘held the real estate in fee simple’ and that they ‘have good and lawful

authority to sell and convey the real estate’” does not change our conclusion. From

this language, Sickels argues there was no intent to sever the joint tenancy

because the deed “purported to convey the property ‘in fee simple,’ with no

mention of the existing joint tenancy or [Sickels’s] status as a joint tenant.”

Sickels’s argument ignores the various instruments that were at play here to give

effect to her intent to sever the joint tenancy—the 2018 deed, power of attorney,

and declaration of trust.

         Following Schardein’s stroke, the foregoing three instruments formed a

tripartite of Schardein’s estate plan. The deed itself explained it was “given for

estate planning purposes.” While Sickels complains the 2018 deed contained

boilerplate language purporting to hold the property in fee simple, the portion of

the deed conveying Schardein’s interest in the subject property7 specifically noted

she was only conveying “[a]ll of [her] undivided interest” in said property. This

language signifying a specific conveyance of her undivided interest trumps the

general boilerplate language.     See McNally & Nimergood v. Neumann-Kiewit

Constructors, Inc., 648 N.W.2d 564, 573 (Iowa 2002) (noting specific clauses

trump general clauses when determining intent); see also Hawk v. Rice, 325



7   The deed also conveyed another parcel of real property of Schardein’s.
                                          12


N.W.2d 97, 99 (Iowa 1982) (stating that in interpreting a deed, the “grantor’s intent

is controlling, and it is ascertained by applying general contract principles”).

       With Schardein’s estate-planning-purpose in mind, we turn to the

declaration of trust.    The declaration assigned, conveyed, transferred, and

delivered all of Schardein’s real and personal property—expressly including the

Sun Valley Lake property—to the trustee. The purpose of the trust was “to provide

for the efficient care and management of the trust estate,” which included the

subject property, “to provide for the protection and maintenance of the trust estate

for the beneficiary of th[e] trust,” and “to provide for the proper health, education

support, maintenance, comfort, and welfare of” Schardein. The net income would

be payable to Schardein during her lifetime, as would the principle of the trust

estate upon her direction. Upon her death, following the payment of expenses and

taxes, the distribution of the trust estate was to be in accordance with Schardein’s

last will and testament, dated September 14, 2005. Schardein’s last will and

testament bequeathed the entirety of her estate upon her death to beneficiaries

that did not include Sickels, leaving no residue.8

       The declaration of trust clearly showed Schardein’s intent that all of her

property, including her interest in the Sun Valley Lake property, become part of the

trust estate and, in the event of her death, be distributed in accordance with her

last will and testament. The 2018 deed effectuated that intent by conveying her


8 The will was not admitted as an exhibit at trial, but it became part of the record in
relation to Grout’s motion for summary judgment. It bequeathed personal property
to two individuals with the remaining net assets being distributed as follows: 10%
among one class of individuals; 20% between two community and religious
organizations; 35% to be divided between Grout and one other beneficiary; and
35% to be divided among other various nieces and nephews of Schardein.
                                            13


undivided, or proportional, interest in the subject property to the trust estate to be

so distributed upon her death. With those logistics in mind, the end question is

what happens to Sickels’s survivorship or accretive interest? The answer to that

question can best be reached by answering another question. When the legally

effective instruments corroborate Schardein’s intent that someone other than

Sickels receive her proportional interest in the property upon her death, how can

a right of survivorship continue? The answer is simple—it cannot.

       Sickels goes on to argue the trust assumed Schardein’s status as a joint

tenant upon the conveyance, and he became the sole owner upon her death. But

this claim is based on his argument that the joint tenancy was never severed, which

we have already rejected. Severance converted the form of ownership into a

tenancy in common, extinguishing the right of survivorship. See Kettler v. Sec.

Nat. Bank of Sioux City, 805 N.W.2d 817, 822 (Iowa Ct. App. 2011). As to his final

brief point relating to severance, Sickels asserts the “amount of monetary

consideration is irrelevant in determining the amount of [his] interest as a joint

tenant with full rights of survivorship.” It is certainly true that “[t]he right of a joint

tenant is generally described as ‘an undivided interest in the entire estate to which

is attached the right of survivorship.’” Anderson v. Iowa Dep’t of Human Servs.,

368 N.W.2d 104, 109 (Iowa 1985) (quoting Brown v. Vonnahme, 343 N.W.2d 445,

451 (Iowa 1984)). But it is also true that the presumption of equal shares may be

rebutted and “[t]he precise share of the undivided interest attributable to an

individual joint tenant may be determined.” See id. As discussed above, we have

concluded the joint tenancy was severed, converting the form of ownership to a
                                            14


tenancy in common, and we consider his challenge to the district court’s

determination of his interest in the tenancy in common below.

       B.      Division by Partition

       Sickels argues that “even if the conveyance severed the joint tenancy, [he]

retained one-half of the property as a tenant in common.” Based on the disparity

in economic contributions to the property, the district court ordered all of the net

proceeds flowing from the sale of the property to be released to the trust.

       Upon severance, each party held an interest in one-half of the property, but

“[t]his does not mean . . . that each party is simply entitled to one-half of the

proceeds.” Coyle v. Kujaczynski, 759 N.W.2d 637, 642 (Iowa Ct. App. 2008);

accord Scheppele v. Schulz, No. 05-1837, 2006 WL 3436304, at *2 (Iowa Ct. App.

Nov. 30, 2006).           “It has long been held that parties may be entitled to

reimbursement       for     things   such   as   value-enhancing   improvements   or

indebtedness.” Coyle, 759 N.W.2d at 642. As a result, “the law of partition, as

well as general equitable principles, provides for reimbursement of the

contributions of the parties and an equal division of any remaining proceeds.” Id.

       Sickels acknowledges that Schardein paid the initial purchase price of

$85,000 for the property and much of the “property’s ongoing expenses,” including

property taxes, insurance, homeowners association dues, water, sewer, and

mowing. See Schroeder v. Todd, 86 N.W.2d 101, 104 (Iowa 1957) (“Proof of

unequal contribution to purchase price of realty by grantees, in conveyance to

purchasers of tenancy in common, overcomes presumption that they take in equal

shares . . . .”).   Yet Sickels argues he should receive fifty percent of the net

proceeds from the sale of the property “in consideration of his noneconomic
                                        15


contributions to this property.” But he does not specify what those contributions

were or how much they were worth. Cf. Scheppele, 2006 WL 3436304, at *3.

Under this record, and because the property was sold for less than Schardein’s

contributions, we conclude the district court committed no error in awarding the net

proceeds to the trust as Schardein’s successor in interest.

IV.   Conclusion

      We affirm the decision of the district court.

      AFFIRMED.